DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following addresses applicant’s remarks/amendments dated 21st April, 2021.  Claim(s) 1 and 6 were amended; No Claim(s) were cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-12 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (KR) 10-2017-0161419 filed on 29th November, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021, 5/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7-9) with respect to the rejection of Claim(s) 1-12 under AlA 35 U.S.C. § 102(a)(l),(a)(2) or both have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2014/0039654 A1) in view of Gauci (US 2016/0357362 A1).
Referring to Claim 1, Akiyama teaches a method for receiving and processing a sound wave of an application which is executed in a computing device (Abstract; [0007]; [0026]), the method comprising:
extracting, by the first application (“resolved sound ID from program in table 40 in Fig. 3”), the sound wave ID (“sound ID”) from the sound wave signal (“sound emitted by television”) received by the computing device (“mobile terminal device 2”)  ([0026]);
when the sound wave ID is not a sound wave ID related to the first application ([0026]; wherein; “by demodulating the sound ID included in the sound to an ID code by the sound ID processing unit 23 of the control unit 22”), obtaining, by the first application, application identification information (“app ID”) of the second application which should receive the extracted sound wave ID ([0026]; “the sound ID application program is application software that separates the sound ID from the picked up sound to thus demodulate the same to an ID code and transmits the ID code to an ID resolution server 4, thereby acquiring a URL of a content server 5 from the ID resolution server 4”); and 
based on the app ID, transmitting, by the first application, the sound wave ID to the second application ([0026]; wherein, “the mobile terminal device 2 demodulates the sound ID included in the sound to an ID code by the sound ID processing unit 23 and transmits the ID code to the ID resolution server 4 through a network 3. The ID resolution server 4 has an ID/URL mapping table 40, searches the ID/URL mapping table 40 by using the received sound ID to thus read out a corresponding URL and returns the same to the mobile terminal device 2”).
Akiyama doesn’t explicitly teach a first application and a second application are installed in the computer device, and each of the first and second applications are configured to receive a sound wave signal, extract a sound wave ID from the sound wave signal, and perform a predetermined operation according to the extracted sound wave ID.
Gauci teaches a first application ([0022]: user interface application for voice command) and a second application ([0022]: an application being opened) are installed in the computer device ([0002]: Modern mobile devices (e.g., smartphones); [0024]: a mobile device (e.g., a phone, tablet) or a non-mobile device), and each of the first and second applications are configured to receive a sound wave signal, extract a sound wave ID from the sound wave signal, and perform a predetermined operation according to the extracted sound wave ID (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akiyama with the invention of Gauci in order to have a first application and a second application are installed in the computer device, and each of the first and second applications are configured to receive a sound wave signal, extract a sound wave ID from the sound wave signal, and perform a predetermined operation according to the extracted sound wave ID for the purpose of providing a user interface to a user for interacting with a suggested application for example, to play music or a video on a computing device thereby enabling utilization of the device by enhanced user experience.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Akiyama, as modified, teaches the method of claim 1, wherein obtaining the app ID comprises obtaining the app ID mapped onto the extracted sound wave ID ([0029]; wherein, “URL (address information) corresponding to an ID code obtained by demodulating a sound ID is specified”), based on mapping information in which respective app IDs of a plurality of applications and sound wave IDs related to the respective applications are mapped ([0029]; Fig. 3; wherein, “ID/URL mapping table 40, a plurality of ID codes, and program names, contents types to be provided, valid time zones and URLs of contents that correspond to the ID codes are stored to be associated with each other. Like this, a URL of a content is associated with an ID code (for example, a four-digit number, refer to FIG. 3) having a data length shorter than the URL, so that it is possible to provide a URL (a predetermined character string such as alphanumeric characters) having a data length longer than the ID code to the mobile terminal device 2 of the user even when the provision is data transmission by sound having a transmission rate that is not high”).

Referring to Claim 3, Akiyama, as modified, teaches the method of claim 2, wherein the mapping information is stored in an external server device of the computing device, wherein obtaining the app ID comprises:
transmitting, by the first application ([0024; wherein, “the sound ID is emitted with being superimposed on the broadcasting sound”; [0026]; wherein, “resolved sound ID from program in table 40 in Fig. 3”), the extracted sound wave ID (“emitted sound ID”) to the server device (“mobile terminal device 2”) ([0024]; wherein, “emitted sound ID is picked up by the mobile terminal device 2”);
receiving, by the first application, the app ID selected based on the mapping information from the server device ([0026] wherein, “The mobile terminal device 2 demodulates the sound ID included in the sound to an ID code by the sound ID processing unit 23 and transmits the ID code to the ID resolution server 4 through a network 3. The ID resolution server 4 has an ID/URL mapping table 40, searches the ID/URL mapping table 40 by using the received sound ID to thus read out a corresponding URL and returns the same to the mobile terminal device 2”).

Referring to Claim 4, Akiyama, as modified, teaches the method of claim 1, wherein the first application is configured to perform a first sound wave receiving operation one ([0026]; wherein, “the sound ID may be superimposed one time upon opening part of the television broadcasting”; and [0029]; wherein, “Fig. 3 shows applications as ID CODE 0000-0003”) or more times during a predetermined first operating period ([0026]; wherein, “or may be superimposed several times at appropriate timing”; and [0029]; wherein, “Fig. 3 shows applications as ID CODE 0000-0003”), and the second application is configured to perform a second sound wave receiving operation one or more times during a predetermined second operating period ([0026]; wherein, “the sound ID may be repeatedly superimposed over an entire time zone of the television broadcasting”; and [0029]; wherein, “Fig. 3 shows applications as ID CODE 0000-0003”).

Referring to Claim 5, Akiyama, as modified, teaches the method of claim 4, wherein the respective first sound wave receiving operations within the first operating period are performed ([0058]; Fig. 9; wherein, “when the sound ID processing unit 23 detects a sound ID (YES in S20), it demodulates the detected sound ID to an ID code (S21) and reads out time information that is included in the demodulated ID code or is demodulated together with the ID code (S22)”) after respective predetermined offset time intervals from a start time of the first operating period ([0058; Fig. 9; wherein “the sound ID processing unit 23 determines whether the time information is valid or not, i.e., whether the time information is within a predetermined time period (for example, within 30 minutes) from current time read out from the timer 27 (S23)”), and the respective second sound wave receiving operations within the second operating period are performed after respective predetermined offset time intervals from a start time of the second operating period ([0058; Fig. 9; wherein “the sound ID processing unit 23 determines whether the time information is valid or not, i.e., whether the time information is within a predetermined time period (for example, within 30 minutes) from current time read out from the timer 27 (S23)”; and wherein in conjunction with table 40, a second wave receiving operations within the second operating period would be performed).

Claim 6 is essentially the same as Claim 1 and refers to the method as in Claim 1 for receiving and processing a sound wave of an application which is executed in a computing device; and further comprising, “content information related to the extracted sound wave ID” (Akiyama’ Fig. 3 “Content Type”).  Therefore Claim 6 is rejected for the same reasons as applied to Claim 1 above.

Claim 7 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 8, is essentially the same as Claim 3; and further comprises “the content information” (Akiyama’ Fig. 3 “Content Type”).  Therefore rejected for the same reasons as applied to Claim 3 above. 

Claim 9 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 10 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 11 is essentially the same as Claim 1 and refers to a computer readable recording medium (Akiyama [0060]) having a program recorded thereon to execute the method described in claim 1 in a computer.  Therefore Claim 11 is rejected for the same reasons as applied to Claim 1 above.

Claim 12 is essentially the same as Claim 6 and refers to a computer readable recording medium (Akiyama [0060]) having a program recorded thereon to execute the method described in Claim 6 in a computer.  Therefore Claim 12 is rejected for the same reasons as applied to Claim 6 above.
	
Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gabai (US 2018/0253961 A1) teaches systems and methods using acoustic communication.
Randell, (US 2015/0161643 A1) teaches location based mobile user selected time, location, and number limited automatic location based reserve and redeem discounts on products or services with automatic security and feedback features.
Ortiz (US 2017/0318325 A1) teaches wirelessly streaming venue-based data to client devices.
Walker (US 2013/0276035 A1) teaches broadcast content via over the top delivery.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645